Citation Nr: 1733313	
Decision Date: 08/16/17    Archive Date: 08/23/17

DOCKET NO.  13-17 210	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a cervical spine disability.

3.  Entitlement to service connection for nerve disability of the right arm/hand.

4.  Entitlement to service connection for deep vein thrombosis (DVT).


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

Michael Wilson, Counsel
INTRODUCTION

The Veteran served on active duty from April 1969 to January 1971, including service in the Republic of Vietnam.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from September 2010 and August 2015 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

In an August 2016 statement, the Veteran's indicated that he wished to cancel a requested Board hearing.  His hearing request is therefore deemed withdrawn.
 
Issues of entitlement to service connection for persistent depressive disorder, headaches, sleep apnea, and hypertension; issues of entitlement to higher disability ratings for peripheral neuropathy of the right and left lower extremities, type II diabetes mellitus, and erectile dysfunction; issues of entitlement to an earlier effective date for the assignment of 20 percent disability ratings for peripheral neuropathy of the right and left lower extremities; and issues of entitlement to earlier effective dates for the grant of service connection for tinnitus and erectile dysfunction, and for entitlement to special monthly compensation based on the loss of use of a creative organ have all been perfected, but have not yet been certified to the Board.  The Agency of Original Jurisdiction (AOJ) is still taking action to develop those issues.  As such, the Board will defer consideration of the issues.

The appeal is REMANDED to the AOJ for additional evidentiary development.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran has contended that he developed back and neck disabilities as a result of incurring beatings by at least two prisoners while working as a military policeman at Fort Campbell.  He has credibly described repeated assaults by one prisoner over a period of 10 months, and that the assaults regularly involved trauma to his back and neck.  Treatment records associated with the claims file confirm that he has current lumbar spine and spine disabilities, and pain involving the upper right extremity.  To date, the Veteran has not been afforded a VA examination to determine the nature and etiology of his claimed disabilities.  As the evidence indicates that he has current disabilities that may be associated with service, a remand for a VA examination is warranted.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

A November 2014 report of contact noted that the Veteran reported receiving VA treatment at the VA Medical Center (VAMC) in Indianapolis, Indiana, from 2001 through April 2005, and from the VA Healthcare System in Danville, Indiana, from 2001 through April 2004.  While multiple VA treatment records from these VA facilities have been obtained, the identified treatment records dated prior to April 2004 do not appear to have been associated with the claims file.  See 38 C.F.R. § 3.159(c) (2016); see also Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (VA has a duty to assist in obtaining sufficiently identified VA medical records regardless of their relevance).

The Veteran additionally provided authorization for VA to obtain private treatment records from a Dr. William Barnes.  Although he provided copies of some treatment records apparently from Dr. Barnes' office that were in his possession, by submitting authorization to VA in November 2014, the Veteran has indicated his desire for VA to obtain treatment records on his behalf.  Notably, identified treatment records from 1990 or 1991 were not requested or otherwise obtained.  See 38 C.F.R. § 3.159(c) (2016).  

An October 2015 VA clinical consultation report noted that the Veteran had undergone lower back surgery in February 2015, apparently at Deaconess Medical Center in Evansville, Illinois.  Treatment records associated with the Veteran's surgery have not been obtained.  See id.

Following issuance of the August 2015 rating decision that denied entitlement to service connection for DVT, the Veteran submitted a timely notice of disagreement in December 2015 on an official VA form.  Before the Board can consider this claim, however, it is required to remand it for issuance of a statement of the case.  See 38 C.F.R. § 19.9(c) (2016), codifying Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's identified VA treatment records from the Indianapolis VAMC, dated from 2001 through April 2005, and from the Danville VA Healthcare System dated from 2001 through April 2004.  

2.  After obtaining authorization from the Veteran, request copies of all records of his treatment from Dr. William Barnes, dated from 1990 to August 2011; treatment records associated with his lower back surgery in February 2015 from Deaconess Medical Center; and any other treatment records for his claimed disabilities from other identified private providers. 

3.  Then, schedule the Veteran for appropriate orthopedic and neurologic VA examination(s) for his claimed low back, cervical spine, and right arm disabilities.  The examiner(s) should review the claims file, including this REMAND.  All necessary studies and tests should be conducted.

The examiner(s) should specifically diagnose and describe all low back disabilities, cervical spine disabilities, and right arm/hand nerve disabilities found to be present.  

The examiner(s) should provide opinions as to whether it is at least as likely as not (50 percent or greater probability) that any such diagnosed back disability, cervical spine disability, and right arm/hand nerve disability had its onset during active service or is related to any in-service disease, event, or injury, to specifically include the Veteran's reported instances of incurring beatings at the hands of prisoners during his service as a military policeman.  

For purposes of this examination, the examiner(s) should assume that the Veteran's reported beatings at the hands of prisoners took place.  The examiner must provide reasons for all opinions, addressing the medical and lay evidence.  

4.  Issue a statement of the case with respect to the issue of entitlement to service connection for DVT.  This issue should not be certified or returned to the Board unless a timely substantive appeal is submitted.

5.  If the benefits sought on appeal are not granted in full, issue a supplemental statement of the case; and return the appeal to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

